Citation Nr: 1401299	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-11 105A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a chronic lumbar strain with L4-5 lumbar disc protrusion and degenerative disc disease at multiple levels (previously evaluated as myofascial lower back pain).

2.  Entitlement to a disability rating in excess of 30 percent for a chronic cervical strain with muscle spasms and multilevel degenerative disc disease with disc bulging at C5-6 for the appellate period as of July 5, 2006.

3.  Entitlement to a disability rating in excess of 10 percent for minimal degenerative changes of the thoracic spine.

4.  Entitlement to a disability rating in excess of 50 percent for post-concussive syndrome prior to October 9, 2012.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio; Atlanta, Georgia; and New Orleans, Louisiana.  

In March 2011, the Veteran testified at a hearing before a Veterans Law Judge at the RO, who is no longer employed by the Board.  The Veteran declined a new hearing.  This case was previously before the Board in September 2011, and the Board set forth the complicated procedural history at that time.  

Since the last remand, a November 2012 rating decision increased the Veteran's evaluation for post-concussive syndrome to 100 percent, effective October 9, 2012.  Accordingly, this issue has been characterized on the title page of the instant decision.


FINDINGS OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, requesting a withdrawal of all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Such withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the appellant, through her authorized representative, indicated in a November 2013 motion that she wished to withdraw all issues on appeal.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

						(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


